                                                                                                                         Case 4:19-cv-01167-JST Document 36 Filed 06/10/20 Page 1 of 9


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:        213.430.3400
                                                                                                             Facsimile:        213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   FACEBOOK, INC. and INSTAGRAM, LLC

                                                                                                         9                                 UNITED STATES DISTRICT COURT
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                              NORTHERN DISTRICT OF CALIFORNIA

                                                                                                        11   FACEBOOK, INC. and INSTAGRAM, LLC,           Case No. 4:19-cv-1167-JST

                                                                                                        12                        Plaintiffs,             PLAINTIFFS’ NOTICE OF MOTION AND
                                                                                                                                                          MOTION TO SERVE DEFENDANT 9 XIU
                                                                                                        13          v.                                    NETWORK (SHENZHEN) TECHNOLOGY
TUCKER ELLIS LLP




                                                                                                                                                          CO., LTD. THROUGH ALTERNATIVE
                                                                                                        14   9 Xiu NETWORK (SHENZHEN)                     MEANS [FED. R. CIV. P. 4(F)(3)]
                                                                                                             TECHNOLOGY CO., LTD. a/k/a JIUXIU
                                                                                                        15   NETWORK (SHENZHEN) TECHNOLOGY
                                                                                                             CO., LTD.; 9 Xiu FEISHU SCIENCE AND          DATE:        July 15, 2020
                                                                                                        16   TECHNOLOGY COMPANY LTD.; 9 Xiu FEI           TIME:        2:00 p.m.
                                                                                                             BOOK TECHNOLOGY CO., LTD.; HOME              CTRM:        6 – 2nd Floor
                                                                                                        17   NETWORK (FUJIAN) TECHNOLOGY CO.,
                                                                                                             LTD.; WEI GAO a/k/a GAO WEI; ZHAOCHUN
                                                                                                        18   LIU a/k/a/ LIU ZHAOCHUN; and ZHAOPING        Hon. Jon S. Tigar
                                                                                                             LIU a/k/a LIU ZHAOPING,
                                                                                                        19
                                                                                                                                  Defendants.
                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28


                                                                                                                                                MOTION TO SERVE DEFENDANT THROUGH ALTERNATIVE MEANS
                                                                                                                                                                                 Case No. 4:19-cv-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 36 Filed 06/10/20 Page 2 of 9


                                                                                                         1                    NOTICE OF MOTION AND STATEMENT OF RELIEF SOUGHT

                                                                                                         2   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                                                                         3           PLEASE TAKE NOTICE that, on July 15, 2020 at 2:00 p.m., or as soon thereafter as this matter

                                                                                                         4   may be heard before the Honorable Jon S. Tigar in Courtroom 6 of this Court located at 1301 Clay Street,

                                                                                                         5   Oakland, CA 94612, Plaintiffs Facebook, Inc. and Instagram, LLC (collectively, “Facebook”) will, and

                                                                                                         6   hereby do, move this Court for an order pursuant to Rule 4(f)(3) of the Federal Rules of Civil Procedure

                                                                                                         7   for leave to serve Defendant 9 Xiu Network (Shenzhen) Technology Co., Ltd. a/k/a Jiuxiu Network

                                                                                                         8   (Shenzhen) Technology Co., Ltd. (“9 Xiu”) by alternative means—namely, email at the following addresses:

                                                                                                         9   geeai@qq.com and xubin878@foxmail.com through which 9 Xiu and Facebook have been corresponding.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10           As detailed more fully herein, Facebook requested service on Defendant 9 Xiu in its home country

                                                                                                        11   of the People’s Republic of China (“China”) over ten months ago through the Convention on the Service

                                                                                                        12   Abroad of Judicial and Extrajudicial Documents in Civil and Commercial Matters, Nov. 15, 1965,

                                                                                                        13   20 U.S.T. 361, 658 U.N.T.S. 163 (the “Hague Convention”). Facebook recently received a certificate of
TUCKER ELLIS LLP




                                                                                                        14   attempted service on 9 Xiu from the Ministry of Justice in China that was issued pursuant to the Hague

                                                                                                        15   Convention. According to that certificate, the Ministry of Justice in China attempted service on 9 Xiu, but

                                                                                                        16   an individual at 9 Xiu’s registered address informed the process server that 9 Xiu was not located at that

                                                                                                        17   address. Facebook’s subsequent investigations reveal, however, that the Defendant 9 Xiu is located at the

                                                                                                        18   service address and it appears that 9 Xiu was evading service of process. Additionally, Facebook’s counsel

                                                                                                        19   have been in direct contact with Defendant 9 Xiu, and as a result, 9 Xiu is both fully aware of this lawsuit and

                                                                                                        20   possesses all of the pertinent filings in this action. Under these circumstances, service through alternative

                                                                                                        21   means is warranted.

                                                                                                        22           This motion is based upon this notice, the attached memorandum of points and authorities, the

                                                                                                        23   concurrently-filed Declaration of Mai Ming Hui, the previously-filed Declarations of David J. Steele and

                                                                                                        24   Celeste Ingalls, all pleadings and papers on file, and upon such oral argument as may be made at the

                                                                                                        25   hearing on this motion.

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                                 2
                                                                                                                                                       MOTION TO SERVE DEFENDANT THROUGH ALTERNATIVE MEANS
                                                                                                                                                                                      CASE NO. 4:19-CV-1167-JST
                                                                                                                     Case 4:19-cv-01167-JST Document 36 Filed 06/10/20 Page 3 of 9


                                                                                                         1
                                                                                                             DATED: June 10, 2020                     Tucker Ellis LLP
                                                                                                         2

                                                                                                         3
                                                                                                                                                      By: /s/David J. Steele
                                                                                                         4                                                David J. Steele
                                                                                                                                                          Attorneys for Plaintiffs,
                                                                                                         5                                                FACEBOOK, INC. and INSTAGRAM, LLC
                                                                                                         6

                                                                                                         7

                                                                                                         8

                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10

                                                                                                        11

                                                                                                        12

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                      3
                                                                                                                                            MOTION TO SERVE DEFENDANT THROUGH ALTERNATIVE MEANS
                                                                                                                                                                           CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 36 Filed 06/10/20 Page 4 of 9


                                                                                                         1                           MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                                         2   I.     INTRODUCTION

                                                                                                         3          Plaintiffs Facebook, Inc. and Instagram, LLC (collectively, “Facebook”) are moving for leave to

                                                                                                         4   serve Defendant 9 Xiu by email pursuant to Rule 4(f)(3) of the Federal Rules of Civil Procedure. Facebook

                                                                                                         5   originally sought to have 9 Xiu served through the Hague Convention. However, when service was

                                                                                                         6   attempted by the Chinese Ministry of Justice, 9 Xiu successfully evaded service when a receptionist

                                                                                                         7   claimed that 9 Xiu no longer operated from the service address. A subsequent investigation by Facebook’s

                                                                                                         8   counsel in China indicated 9 Xiu still conducts business at this address.

                                                                                                         9          Despite Facebook’s inability to effect service via the Hague Convention, 9 Xiu has been aware of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   this lawsuit since it was filed. In fact, 9 Xiu has repeatedly corresponded by email with Facebook’s

                                                                                                        11   attorneys in attempt to resolve this action without accepting service or entering an appearance.

                                                                                                        12          Service by email is reasonably calculated to give 9 Xiu notice of this action and the need to defend

                                                                                                        13   itself given that the parties have been discussing the litigation by email. Moreover, service on 9 Xiu by
TUCKER ELLIS LLP




                                                                                                        14   email is not prohibited under any international agreement and has been expressly allowed in other cases.

                                                                                                        15   Facebook’s motion for leave to serve 9 Xiu by email should therefore be granted.

                                                                                                        16   II.    STATEMENT OF FACTS

                                                                                                        17          9 Xiu and its co-defendants in this action operate a series of websites promoting the sale of fake

                                                                                                        18   accounts (e.g., using fake names or other false identifiers) and inauthentic accounts (e.g., accounts used

                                                                                                        19   for inauthentic activity), and as a result, Defendants have been engaging in both trademark and service

                                                                                                        20   mark infringement as well as cybersquatting. Plaintiffs filed this action on March 1, 2020 to stop

                                                                                                        21   Defendants’ illegal activities. ECF No. 1.

                                                                                                        22          Shortly after this action was filed, the lawsuit received a great deal of attention from the Chinese

                                                                                                        23   media. Declaration of David. J. Steele in support of Motion for Default (“Steele Decl.”) ¶ 4 & Ex. 2 (ECF

                                                                                                        24   No. 35). Almost certainly, in response to this reporting, Defendants took down each of the infringing

                                                                                                        25   websites and domain names, indicating that Defendants were aware of this action, its allegations, and the

                                                                                                        26   specific websites and domain names at issue. Id. ¶ 5.

                                                                                                        27          Promptly after filing this action, Facebook translated all of the case-initiating documents into

                                                                                                        28   Chinese so that they could be served via the Hague Convention. Steele Decl. ¶ 2. Facebook hired Celeste
                                                                                                                                                               4
                                                                                                                                                     MOTION TO SERVE DEFENDANT THROUGH ALTERNATIVE MEANS
                                                                                                                                                                                    CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 36 Filed 06/10/20 Page 5 of 9


                                                                                                         1   Ingalls, a Hague Convention service expert, to assist in effecting service. Id.; Declaration of Celeste Ingalls

                                                                                                         2   in Support of Motion for Entry of Default (“Ingalls Decl.”) ¶¶ 1-5 (ECF No. 35-2). On May 9, 2019,

                                                                                                         3   Ms. Ingalls initiated the service process required by the Hague Convention by sending all required

                                                                                                         4   documents to the Ministry of Justice of China, which is the Chinese Central Authority.1 Ingalls Decl. ¶ 9.

                                                                                                         5   Ms. Ingalls received confirmation that the Chinese Central Authority received all required service

                                                                                                         6   documents on June 17, 2019. Id. ¶ 10 & Ex. 1.

                                                                                                         7          On or about March 5, 2020, Facebook received confirmation from the Chinese Central Authority

                                                                                                         8   that it had attempted to serve Defendant 9 Xiu. However, when service was attempted, a receptionist at

                                                                                                         9   9 Xiu’s service address stated that 9 Xiu was no longer located at that address. Facebook subsequently
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   retained Chinese counsel to investigate 9 Xiu’s business address, only to determine that 9 Xiu was indeed

                                                                                                        11   still located at the address at which the Chinese Central Authority attempted service. Steele Decl. ¶¶ 10-

                                                                                                        12   11 & Ex. 8; Declaration of Mai Ming Hui ¶¶ 2-6. Thus, it appears that 9 Xiu is attempting to evade service.

                                                                                                        13          In addition to pursuing service under the Hague Convention, Facebook’s attorneys sent courtesy
TUCKER ELLIS LLP




                                                                                                        14   copies of the pertinent filings in this action to Defendant 9 Xiu both by hand delivery and by email. Steele

                                                                                                        15   Decl. ¶ 3 & Ex. 1. Facebook’s attorneys also sent Defendant 9 Xiu a waiver of service of process form

                                                                                                        16   and requested that they sign and return it. Id. In response, an individual purporting to act on behalf of

                                                                                                        17   Defendant 9 Xiu contacted Facebook’s counsel on May 29, 2019 requesting the opportunity to discuss the

                                                                                                        18   merits of this action. Id. ¶ 6 & Ex. 3. Plaintiffs replied by preparing and sending an August 21, 2019 email

                                                                                                        19   in Chinese requesting, among other things, that Defendants execute service or process waiver forms and

                                                                                                        20   arrange a time to discuss the merits of the case. Id. ¶ 7 & Exs. 4-5. Plaintiffs received a response on

                                                                                                        21   August 25, 2019, but that response did not substantively address these topics. Id. Further communications

                                                                                                        22   have been similarly unsuccessful. Id. ¶ 8 & Exs. 6-7.

                                                                                                        23          As discussed below, given the fact that 9 Xiu is evading service, but has knowledge of this action

                                                                                                        24   and is in possession of the pertinent filings, and given that 9 Xiu has been communicating with Facebook’s

                                                                                                        25   counsel via email, an order permitting service of process upon 9 Xiu by email is proper, and this motion

                                                                                                        26
                                                                                                        27   1 The Hague Convention “requires each state to establish a central authority to receive requests for service
                                                                                                             of documents from other countries.” Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698
                                                                                                        28   (1988).
                                                                                                                                                                 5
                                                                                                                                                       MOTION TO SERVE DEFENDANT THROUGH ALTERNATIVE MEANS
                                                                                                                                                                                      CASE NO. 4:19-CV-1167-JST
                                                                                                                         Case 4:19-cv-01167-JST Document 36 Filed 06/10/20 Page 6 of 9


                                                                                                         1   should be granted.

                                                                                                         2   III.   ALTERNATIVE SERVICE OF PROCESS IS WARRANTED HERE.

                                                                                                         3          A.      Rule 4(f)(3) permits service by email on Chinese defendants.

                                                                                                         4          Rule 4(f)(3) of the Federal Rules of Civil Procedure permits a plaintiff to serve an individual in a

                                                                                                         5   foreign county “by other means not prohibited by international agreement, as the court orders.”

                                                                                                         6   Fed. R. Civ. P. 4(f)(3). Service under Rule 4(f)(3) must be directed by the Court and cannot be prohibited

                                                                                                         7   by international agreement, such as the Hague Convention. Rio Properties, Inc. v. Rio Int’l Interlink, 284

                                                                                                         8   F.3d 1007, 1014 (9th Cir. 2002). However, “as long as [it is] court-directed and not prohibited by an

                                                                                                         9   international agreement, service of process ordered under Rule 4(f)(3) may be accomplished in
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   contravention of the laws of the foreign country.” Id.

                                                                                                        11          Court-directed service under Rule 4(f)(3) “is as favored as service available under Rule 4(f)(1)

                                                                                                        12   [via the Hague Convention] or Rule 4(f)(2).”2 Id. at 1015. Courts have authorized a variety of alternative

                                                                                                        13   means of service under Rule 4(f)(3), including publication, ordinary mail, mail to the defendant’s last
TUCKER ELLIS LLP




                                                                                                        14   known address, delivery to the defendant's attorney, telex, and email. Id. As long as the court-directed

                                                                                                        15   method of service of process does not violate international agreement, the Ninth Circuit requires only that

                                                                                                        16   the service method “comport with constitutional notions of due process,” which requires that the method

                                                                                                        17   be “reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the

                                                                                                        18   action and afford them an opportunity to present their objections.” Id. at 1016.

                                                                                                        19          As described above, Facebook has attempted service under the Hague Convention, which

                                                                                                        20   “requires each state to establish a central authority to receive requests for service of documents from other

                                                                                                        21   countries.” Water Splash, Inc. v. Menon, 137 S. Ct. 1504, 1508 (2017). When the central authority

                                                                                                        22   “receives an appropriate request, it must serve the documents or arrange for their service and then provide

                                                                                                        23   a certificate of service.” Id. (internal citations omitted). However, Article 10 of the Hague Convention

                                                                                                        24   also permits service through means such as postal channels or through judicial officers, officials, or other

                                                                                                        25

                                                                                                        26   2 Significantly,Rule 4(f)(3) stands independently of Rule 4(f)(1); it is not necessary for plaintiffs to first
                                                                                                        27   attempt service through “internationally agreed means” before turning to “any other means not prohibited
                                                                                                             by international agreement.” In Rio Properties, 284 F.3d at 1014. As discussed herein, however, while not
                                                                                                        28   required, Facebook has already attempted service via the Hague Convention pursuant to Rule 4(f)(1).
                                                                                                                                                                6
                                                                                                                                                      MOTION TO SERVE DEFENDANT THROUGH ALTERNATIVE MEANS
                                                                                                                                                                                     CASE NO. 4:19-CV-1167-JST
                                                                                                                         Case 4:19-cv-01167-JST Document 36 Filed 06/10/20 Page 7 of 9


                                                                                                         1   persons in the state of destination, provided the destination state does not object. Id. Here, however, China

                                                                                                         2   has officially objected to Article 10. In re LDK Solar Securities litigation, No. 07-05182 WHA, 2008 WL

                                                                                                         3   2415186, at *2 (N.D. Cal. Jun. 12, 2008). As a result, those specific methods of service are prohibited by

                                                                                                         4   international agreement and cannot be ordered pursuant to Rule 4(f)(3) with respect to service in China.

                                                                                                         5   Id.

                                                                                                         6          “Yet China’s objection to Article 10 does not prohibit [] email service” ordered by a court. Fourte

                                                                                                         7   Int’l Ltd. BVI v. Pin Shine Indus. Co., No. 18-CV-00297, 2019 WL 246562, at *2 (S.D. Cal. Jan. 17, 2019).

                                                                                                         8   In fact, “numerous courts have authorized alternative service under Rule 4(f)(3) even where the Hague

                                                                                                         9   Convention applies. This is true even in cases involving countries that . . . have objected to the alternative
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   forms of service permitted under Article 10 of the Hague Convention.” Richmond Techs., Inc. v. Aumtech

                                                                                                        11   Bus. Solutions, No. 11-cv-02460, 2011 WL 2607158, at *12 (N.D. Cal. Jul. 1, 2011); see also, e.g., S.E.C.

                                                                                                        12   v. China Sky One Med. Inc., No. 12-cv-07543-MWF, 2013 WL 12314508, at *2 (C.D. Cal. 2013)

                                                                                                        13   (“numerous courts have held that service by e-mail does not violate the Hague Convention, even when
TUCKER ELLIS LLP




                                                                                                        14   the destination country has objected to service through postal channels under Article 10”); Microsoft Corp.

                                                                                                        15   v. Gameest Int’l Network Sales Co., No. 17-cv-02883-LHK, 2017 WL 4517103, at *3-4 (N.D. Cal. Oct.

                                                                                                        16   10, 2017) (“China’s objection to Article 10 does not prohibit the email service the Court ordered in the

                                                                                                        17   instant case”); Williams–Sonoma Inc. v. Friendfinder Inc., 2007 WL 1140639, at *2 (N.D. Cal. Apr. 17,

                                                                                                        18   2007) (permitting service by email, but not by international mail, for defendants in countries that objected

                                                                                                        19   to Article 10 of the Hague Convention); Gurung v. Malhotra, 279 F.R.D. 215, 219 (S.D.N.Y. 2011)

                                                                                                        20   (“Where a signatory nation has objected to only those means of service listed in Article [10], a court acting

                                                                                                        21   under Rule 4(f)(3) remains free to order alternative means of service that are not specifically referenced

                                                                                                        22   in Article [10].”). Thus, this Court may order service by email on Chinese defendants. Fourte Int’l, 2019

                                                                                                        23   WL 246562, at *2.

                                                                                                        24          B.      Permitting service by email on 9 Xiu is reasonable.

                                                                                                        25          “Even if facially permitted by Rule 4(f)(3), a method of service of process must also comport with

                                                                                                        26   constitutional notions of due process. Rio Properties, 284 F.3d at 1016. “To meet this requirement, the

                                                                                                        27   method of service crafted by the district court must be ‘reasonably calculated, under all the circumstances,

                                                                                                        28   to apprise interested parties of the pendency of the action and afford them an opportunity to present their
                                                                                                                                                                7
                                                                                                                                                      MOTION TO SERVE DEFENDANT THROUGH ALTERNATIVE MEANS
                                                                                                                                                                                     CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 36 Filed 06/10/20 Page 8 of 9


                                                                                                         1   objections.’” Id. at 1016-17 (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314

                                                                                                         2   (1950)). Even back in 2002 when email was much less commonly used, the Ninth Circuit determined that

                                                                                                         3   service of process by email could be considered reasonably calculated to apprise a defendant of an action

                                                                                                         4   and afford it an opportunity to present its objections, particularly where, as a here, the defendant being

                                                                                                         5   served “has embraced the modern e-business model . . . .” Id. at 1017.

                                                                                                         6          Since 2002, email has become ubiquitous. And here, Defendant 9 Xiu, which operates infringing

                                                                                                         7   websites and domain names, has “embraced the e-business model.” Additionally, 9 Xiu has communicated

                                                                                                         8   with Facebook’s attorneys by email on multiple occasions. 9 Xiu is also fully aware of this lawsuit—both

                                                                                                         9   from the Chinese media and from its communications with Facebook’s attorneys about the case—and
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   9 Xiu has received from Facebook all pertinent documents filed in this action. Steele Decl. ¶¶ 3-4.

                                                                                                        11          Service of process by email on 9 Xiu is proper because 9 Xiu has demonstrated through its own

                                                                                                        12   conduct that email is sufficient to apprise 9 Xiu of this action while providing 9 Xiu an opportunity to

                                                                                                        13   respond, and Facebook’s motion should therefore be granted.
TUCKER ELLIS LLP




                                                                                                        14   IV.    CONCLUSION

                                                                                                        15          Defendant 9 Xiu has evaded service via the Hague Convention at its business address. Service by

                                                                                                        16   email in China is not prohibited by the Hague Convention and satisfies due process concerns, and 9 Xiu’s

                                                                                                        17   conduct indicates not only that 9 Xiu is fully aware of this lawsuit but also that it is able to engage in legal

                                                                                                        18   matters via email. Service via email is therefore proper, and Facebook respectfully request that the Court

                                                                                                        19   grant this motion.

                                                                                                        20

                                                                                                        21   DATED: June 10, 2020                                   Tucker Ellis LLP
                                                                                                        22

                                                                                                        23
                                                                                                                                                                    By: /s/David J. Steele
                                                                                                        24                                                              David J. Steele
                                                                                                                                                                        david.steele@tuckerellis.com
                                                                                                        25
                                                                                                                                                                        Attorneys for Plaintiffs,
                                                                                                        26                                                              FACEBOOK, INC. and INSTAGRAM, LLC

                                                                                                        27

                                                                                                        28
                                                                                                                                                                 8
                                                                                                                                                       MOTION TO SERVE DEFENDANT THROUGH ALTERNATIVE MEANS
                                                                                                                                                                                      CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 36 Filed 06/10/20 Page 9 of 9


                                                                                                         1                                      CERTIFICATE OF SERVICE

                                                                                                         2                       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                                                                                         3           I declare that I am a citizen of the United States and a resident of Los Angeles, California or
                                                                                                             employed in the County of Los Angeles, State of California. I am over the age of 18 and not a party to
                                                                                                         4   the within action. My business address is Tucker Ellis LLP, 515 South Flower Street, Forty-Second
                                                                                                             Floor, Los Angeles, California 90071-2223.
                                                                                                         5
                                                                                                                     On June 10, 2020, I served the following: PLAINTIFFS’ NOTICE OF MOTION AND
                                                                                                         6   MOTION TO SERVE DEFENDANT 9 Xiu NETWORK (SHENZHEN) TECHNOLOGY CO.,
                                                                                                             LTD. THROUGH ALTERNATIVE MEANS [Fed. R. Civ. P. 4(f)(3)] on the interested parties in this
                                                                                                         7   action as follows:

                                                                                                         8     9 Xiu Network (Shenzhen) Tech. Co., Ltd.
                                                                                                              a/k/a Jiuxiu Network (Shenzhen) Tech. Co.,           Zhaochun Liu a/k/a Liu Zhaochun
                                                                                                         9                         Ltd.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                                                 No. 112, Shanghai V Gu, 1 Hao Chengshi
                                                                                                        10      9 Xiu Feishu Science and Tech. Co., Ltd.
                                                                                                                                                                  Yongxian Road, Maantang Community,
                                                                                                                   9 Xiufei Book Technology Co., Ltd.
                                                                                                        11      Home Network (Fujian) Tech. Co., Ltd.           Bantian Street, Longgand District, Shenzhen
                                                                                                                         Wei Gao a/k/a Gao Wei                          Email: Anly2016@qq.com
                                                                                                        12
                                                                                                                No. 112, Shanghai V Gu, 1 Hao Chengshi                      416257666@qq.com
                                                                                                        13        Yongxian Road, Maantang Community,                      32687976006@qq.com
TUCKER ELLIS LLP




                                                                                                               Bantian Street, Longgand District, Shenzhen          Zhaoping Liu a/k/a Liu Zhaoping
                                                                                                        14
                                                                                                                       Email: 262740299@qq.com                   No. 112, Shanghai V Gu, 1 Hao Chengshi
                                                                                                        15                                                        Yongxian Road, Maantang Community,
                                                                                                                           493661190@qq.com
                                                                                                                                                                Bantian Street, Longgand District, Shenzhen
                                                                                                        16                 793661190@qq.com
                                                                                                                                                                        Email: 416257666@qq.com
                                                                                                                              geeai@qq.com
                                                                                                        17                                                                 3200369367@qq.com
                                                                                                                         zubin878@foxmail.com
                                                                                                        18                                             DEFENDANTS
                                                                                                        19   (X)    BY EMAIL: the above-entitled document to be served electronically by email.
                                                                                                        20   (X)    BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as above,
                                                                                                                    and placing each for collection and mailing on the below indicated day following the ordinary
                                                                                                        21          business practices at Tucker Ellis LLP. I certify I am familiar with the ordinary business
                                                                                                                    practices of my place of employment with regard to collection for mailing with the United States
                                                                                                        22          Postal Service. I am aware that on motion of the party served, service is presumed invalid if
                                                                                                                    postal cancellation date or postage meter date is more than one day after date of deposit or
                                                                                                        23          mailing affidavit.
                                                                                                        24   (X)    FEDERAL: I declare that I am employed in the office of a member of the bar of this Court at
                                                                                                                    whose direction the service was made. I declare under penalty of perjury under the laws of the
                                                                                                        25          United States of America that the foregoing is true and correct.
                                                                                                        26
                                                                                                                    Executed on June 10, 2020, at Los Angeles, California.
                                                                                                        27
                                                                                                        28                                                                     Deborah DeLuna
                                                                                                                                                                         Deborah DeLuna

                                                                                                                                                                                                    PROOF OF SERVICE
                                                                                                                                                                                              Case No. 4:19-cv-1167-JST
